DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on October 28, 2019. The Examiner would like to note that there are no attorneys of record on file. Applicants are respectfully requested to file the Formal Power of Attorney documents before filing a response to this Office action. Original claims 1-20 are pending and are subject to restriction/election as discussed below. The objections to the drawings and restriction/election as stated below. 

Drawings

2.	The drawings filed by the applicants on October 28, 2019 are objected to by the Examiner. Specifically, drawings of Figures 4A-4E are not clear. Formal legible replacement black and white line drawings are required in the response to this Office action. Note: Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a). 

Election/Restrictions

3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 1-14, drawn to a method for applied artificial intelligence object detection, comprising: capturing, with a mobile computing device, an image of an item; identifying, by a neural network, a classification of the item, the neural network including a plurality of convolutional filters; recording a location of the mobile computing device; associating the , classified in CPC class G06Q 40/08. A utility of this invention is identifying, by a neural network, a classification of the item, the neural network including a plurality of convolutional filters; recording a location of the mobile computing device; and associating the location of the mobile computing device with the image of the item.
	II.	Claims 15-20, drawn to a method, comprising: receiving, from a mobile computing device, a video containing a plurality of frames depicting a plurality of items, each item tagged with a classification and a timestamp of when the item appears in the video; retrieving, from a valuation database, an estimated valuation of each of the plurality of items; tallying a total valuation of the plurality of items; receiving additional information from the mobile computing device; transmitting the total valuation of the plurality of items and the additional information to an insurance underwriting platform; receiving, from the insurance underwriting platform, a plurality of insurance quotes for the plurality of items; and transmitting the plurality of insurance quotes for the plurality of items to the mobile computing device, classified in CPC class G06Q 40/08. A utility of this invention is a retrieving, from a valuation . 
4.	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. As is obvious from the steps and features of the inventions and their separate utility, the inventions are distinct from each other. See MPEP § 806.05(d). 
5.	Invention I is further subject to Restriction of Species as discussed below.
6.	Invention I contains claims directed to the patentably distinct species as discussed below. 
	Specie 1: drawn to wherein the identifying, by the mobile computing device and based on the image of the item, a classification of the item comprises: Claims 1 and 8 are generic.
	Sub-Specie 1A:	Claims 6 and 13 
	Sub-Specie 1B:	Claims 7 and 14 
	The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Sub-species, or a single grouping of patentably indistinct Sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
In other words, if Applicant elects Invention I, Applicant is also required to elect any one Sub-species from Specie group 1 (i.e. elect Sub-Specie 1A or Sub-Specie 1B). 
Restriction for examination purposes as indicated is proper because the inventions and their corresponding Species are distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the inventions require a different field of search (for example, searching different databases, different electronic resources, and/or employing different search queries). 

7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

July 4, 2021